Name: Council Regulation (EEC) No 725/83 of 28 March 1983 extending the 1982/83 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 85/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 725/83 of 28 March 1983 extending the 1982/83 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has not been possible to fix the prices for the 1983/84 milk year in due time ; whereas it is therefore necessary to extend the 1982/83 milk year, HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 milk year shall end on 24 April 1983 and the 1983/84 milk year shall begin on 25 April 1983 . Article 2 This Regulation shall enter into force on 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1983 . For the Council The President J. ERTL (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 140, 20 . 5 . 1982, p. 1 .